Citation Nr: 0821776	
Decision Date: 07/02/08    Archive Date: 07/14/08

DOCKET NO.  06-21 757A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to a waiver of recovery of an overpayment of VA 
non-service-connected pension benefits for the period from 
March 1, 2004, to March 31, 2005.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Fleming, Associate Counsel



INTRODUCTION

The veteran had active military service from November 1964 to 
November 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 2006 decision of the Department 
of Veterans Affairs (VA) Debt Management Center (DMC) in Fort 
Snelling, Minnesota.  In that decision, the DMC's Committee 
on Waivers and Compromises (COWC) denied waiver of recovery 
of an overpayment of non-service-connected pension benefits.  
In a May 2008 letter, the VA Regional Office (RO) in Chicago, 
Illinois, reinstated the veteran's non-service-connected 
pension for the period from January 1, 2003, through February 
29, 2004, leaving the period on appeal for which the veteran 
received an overpayment as March 1, 2004, through March 31, 
2005.

The Board acknowledges that the veteran submitted a written 
statement in January 2008 that appears to address withdrawal 
of his claim for waiver of overpayment.  In this statement, 
however, the veteran wrote simply "Your letter of 2008 Jan. 
10 NO"; there is no indication from either the veteran or 
his representative that he intended this statement to serve 
as a formal withdrawal of his claim for waiver of 
overpayment, as required by 38 C.F.R. § 20.204.  The Board 
notes that an addendum to the form, in what appears to be the 
RO's Decision Review Officer's handwriting, states that the 
veteran intended to withdraw "appeals referred to in 
correspondence 1-10-08," which reference is presumably to a 
letter sent to the veteran by the RO on January 10, 2008, 
inquiring as to whether he wished to pursue the appeal 
concerning the waiver of overpayment.  However, the Board 
notes that the regulation requires that the veteran or his 
representative must withdraw the claim in writing; the 
notation from a RO employee does not suffice under 38 C.F.R. 
§ 20.204.  The Board will thus proceed to decide the claim.


FINDINGS OF FACT

1. The veteran was notified of the overpayment by a letter 
dated February 11, 2005.

2. The veteran's request for a waiver was received on January 
10, 2006.


CONCLUSION OF LAW

The veteran's request for waiver of the overpayment 
indebtedness for the period from March 1, 2004, through March 
31, 2005, was not timely filed.  38 U.S.C.A. §§ 5107, 5302 
(West 2002 & Supp. 2007); 38 C.F.R. § 1.963 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2007).  
To implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2007).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  The Board notes, however, that 
the United States Court of Appeals for Veterans Claims 
(Court) has held that the notice and duty-to-assist 
provisions of the VCAA do not apply to claims for waiver of 
recovery of overpayments.  Barger v. Principi, 16 Vet. App. 
132 (2002).  

The issue on appeal in this case is the veteran's entitlement 
to waiver of recovery of an overpayment of non-service-
connected pension benefits for the period from March 1, 2004, 
through March 31, 2005.  Under the applicable regulations, a 
request for waiver of a debt, other than for loan guaranty, 
shall only be considered if made within 180 days following 
the date of a notice of the indebtedness to the debtor.  The 
180-day period may be extended if the individual requesting 
waiver demonstrates to the Chairperson of the COWC that, as a 
result of an error by either VA or the postal authorities, or 
due to other circumstances beyond the debtor's control, there 
was a delay in such individual's receipt of the notification 
of indebtedness beyond the time customarily required for 
mailing, including forwarding.  If the requester does 
substantiate that there was such a delay in the receipt of 
the notice of indebtedness, the Chairperson shall direct that 
the 180-day period be computed from the date of the 
requester's actual receipt of the notice of indebtedness.  38 
C.F.R. § 1.963(b); see also 38 U.S.C.A. § 5302(a) (West 
2002).

In this case, the veteran was notified on January 25, 2005, 
that, due to his failure to submit an annual eligibility 
verification report, his VA benefits had been reduced 
effective January 1, 2003.  The veteran was notified that the 
adjustment in benefits resulted in an overpayment of benefits 
and was informed that he would be notified shortly of the 
exact amount of the overpayment.  On February 11, 2005, the 
veteran was notified of the amount of overpayment 
indebtedness, the right to request a waiver, and the 180-day 
time limit for requesting a waiver.

The veteran's request for waiver of overpayment was received 
on January 10, 2006.  Review of the claims file shows no 
documents that could be construed as a request for waiver 
prior to January 10, 2006.

By a March 2006 decision, the COWC denied the veteran's 
request for waiver of recovery of an overpayment on the basis 
of the untimely waiver request.  This determination pointed 
out that in the prior DMC letters to the veteran, he was 
notified of the amount of his debt and informed of his right 
to request information regarding the specifics of obtaining a 
waiver of recovery of that debt.

Ultimately, the evidence of record shows that the veteran's 
request for waiver of overpayment was not received until 
January 10, 2006, 11 months after the DMC's February 2005 
letter notifying him of the overpayment and informing him of 
his right to request a waiver.  The regulations cited above 
note that such a request must be made within 180 days of the 
date of that notice.  Thus, the veteran's request for waiver 
of overpayment is not timely, and as a matter of law, may not 
be considered.

In his March 2006 notice of disagreement, the veteran 
contended that he requested a waiver within the 180-day time 
limit.  To support his claim, he attached a copy of a 
statement he submitted in March 2005, one month after 
notification of the amount of overpayment.  However, this 
form states simply that the veteran was submitting 
documentation of his income and expenses, as requested in the 
January 2005 letter; it does not reference the veteran's 
desire for a waiver or otherwise make any indication that the 
veteran was seeking waiver of the overpayment.  As noted 
above, there is no evidence in the claims file of a request 
for a waiver received prior to January 10, 2006.  In his 
March 2006 notice of disagreement, the veteran seems to 
suggest that his March 2005 submission of his financial 
documentation amounted to a request for waiver.  Similarly, 
in his July 2006 Form 9, the veteran asserted that the RO 
failed to properly process an eligibility verification form 
that he submitted. 

The Board notes that there is a "presumption of regularity" 
under which it is presumed that government officials have 
properly discharged their official duties.  Clear evidence to 
the contrary is required to rebut the presumption of 
regularity.  Ashley v. Derwinski, 2 Vet. App. 307 (1992).  
Although Ashley dealt with regularity of procedures at the 
Board, in Mindenhall v. Brown, 7 Vet. App. 271 (1994), the 
Court applied this presumption of regularity to procedures at 
the RO.  In this case, no clear evidence to the contrary has 
been presented to rebut the presumption of regularity.  For 
example, the claims file does not reflect that the United 
States Postal Service returned the notification letter as 
undeliverable, or that the enclosures noted in the letter 
were in fact not included therewith.  Of record is a 
certification dated in April 2006 from the Chief of 
Operations that a demand letter with the notice of rights was 
sent to the appellant on February 11, 2005, and the letter 
was not returned due to an incorrect address.  As such, the 
Board presumes that the February 2005 notice letter regarding 
the overpayment, and means by which he could apply for a 
waiver, was sent to the veteran, included the necessary 
attachments, and was received by him.

As the veteran's waiver request was not timely received, the 
preponderance of the evidence is against his claim.  As such, 
the benefit-of-the-doubt doctrine is inapplicable, and the 
claim must be denied.  See 38 C.F.R. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

The veteran's request for waiver of recovery of an 
overpayment of VA non-service-connected pension benefits for 
the period from March 1, 2004, to March 31, 2005, was not 
timely; the appeal is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


